DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant have amended the application as follows: 
Claims 1, 15 & 21 are amended
Claim 2 is cancelled
No new claim were added
Therefore Claims 1 and 3 – 21 are now being examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 was filed before the mailing date of the response to arguments on 04/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed 04/29/2021, with respect to the rejections of claims 1 and 3 – 21 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The application is now in condition for an allowance. Please see below.

Allowable Subject Matter
Claims 1 and 3 – 21 allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows: 
“a second transmit pin coupled to a second column in the number C of columns, the second transmit pin providing a second transmit voltage, and the number C of columns only coupled to transmit pins at the first column and the second column; a number of intermediate columns between the first column and the second column; and a resistor divider coupled between the first transmit pin and the second transmit pin, wherein the resistor divider is further coupled to the number C of columns.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/            Primary Patent Examiner, Art Unit 2625